DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This Non-FINAL action is in response to applicant’s amendment of 21 April 2022.  Claims 8, 10-17 are pending. Claim 16 is currently amended, claims 1-7 and 9 are cancelled, and claim 17 is new. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 8 and 10-12 as being unpatentable under 35 USC 103 over Akuzawa in view of McKenney, claim 13 as being unpatentable of Akuzawa in view McKenney in view of Kaji, and claim 14 as being unpatentable over Akuzawa in view of McKenney in view of Koyano fully considered and are not persuasive.  

Applicant argues that neither Akuzawa nor McKenney teaches that the controller is configured or programmed to end the automatic shore arrival control when the operator is positioned in a non-neutral position that differs from a neutral position. Applicant is reminded that claims must be given their broadest reasonable interpretation. Examiner asserts that McKenney as cited previously in the abstract of the disclosure and paragraphs 0008, 0010, 0015, 0039 and 0068 teaches the controller is configured or programmed to end the automatic shore arrival control when the operator is positioned in a non-neutral position that differs from a neutral position. These paragraphs teach automatically disengaging the autopilot when a joystick is operated by an operator and then returning the centering spring to neutral position wherein the autopilot is then reengaged, “That movement automatically disengages the autopilot, allowing the operator to achieve the course change. When the operator has completed the course change and released the joystick, a centering spring returns it to a neutral position and the autopilot automatically reengages.”. The joystick for movement of the boat is not only utilized for twisting and changing course of the boat, joystick 30 moved in the forward or reverse position alters the forward and reverse thrust of the boat (see para 0037) which is a course movement of the boat in the forward or reverse position and further in paragraph 0068, movement other than twisting could cause the disengagement of the autopilot. Furthermore, paragraphs 0010 and 0068 teach the different configuration of the joystick that may be for engaging and disengaging autopilot used and not necessarily a twisting joy stick “Preferably, a stick control device (e.g., a multi-axis joy stick) is used, and movement of the stick in a selected direction (sideways, fore and aft, or a combination) causes the boat to move in a corresponding direction, but with the direction of the bow maintained by the autopilot.” Also see paragraph 0068 “And when a stick control member is used, movements other than twisting could be what causes the autopilot to disengage. For example, if the waterjet nozzle is controlled by sideward movement of a joystick rather than by twisting, the autopilot could be automatically disengaged on sensing sideward movement”. As such the rejection of claim 1 under USC 103 is maintained. 

Applicant’s arguments with respect to claims 15-16 as being unpatentable under 35 USC 103 over Akuzawa in view of McKenney have been fully considered but are moot because the new ground of rejection does not rely on any reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Akuzawa (US20150089427) in view of McKenney et al (US20050229833).
With respect to claim 8, Akuzawa teaches a boat comprising (see [abstract]): a boat body (see at least [0051-0054] and [fig. 1]); a propulsion device disposed in the boat body and that generates a propulsion force to move the boat body (see at least [0052]); an operator that operates the propulsion device (see at least [0053-0058]); and a controller configured or programmed to execute an automatic shore arrival control to control the propulsion device so as to move the boat body toward a target position (see at least [0014], [0019], [0038], [0087], [0095], and [0096]); the non-neutral position is a forward movement position that causes the propulsion device to generate a propulsion force that causes the boat body to move forward (see at least [0061-0062] and [0067], Akuzawa teaches a drive position at which the dog clutch engages, when the dog clutch is positioned in the forward position rotation of the driveshaft is transmitted to the propeller shaft. The propeller is made to rotate in the direction for generation a propulsive force that drives the hull forward.), or a reverse movement position that causes the propulsion device to generate a propulsion force that causes the boat body to move in reverse (see at least [0061-0062] and [0067], Akuzawa teaches the dog clutch is positioned at the reverse drive position, the rotation of the driveshaft is transmitted to the propeller shaft via the reverse drive gear. The propeller is thus made to rotate in the direction of generating a propulsive force that drives the hull in reverse.). 
Though Akuzawa teaches interference with the automatic berthing mode when a lever of a remote control is operated, steering device changes, or joystick is operated during automatic berthing mode in which priority changes to reflect an operator’s intention to control the boat (see [0104]),  Akuzawa do not specifically teach wherein the controller is configured or programmed to end the automatic shore arrival control when the operator is positioned in a non-neutral position that differs from a neutral position, and the controller is configured or programmed to start the automatic shore arrival control when the operator is positioned in the neutral position. 
McKenney  teaches wherein the controller is configured or programmed to end the automatic shore arrival control when the operator is positioned in a non-neutral position that differs from a neutral position (see at least [abstract], [0008], [0010], [0015], [0039], and [0068]), and the controller is configured or programmed to start the automatic shore arrival control when the operator is positioned in the neutral position (see at least [abstract], [0008], [0010], [0015], [0039], and [0068]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Akuzawa to incorporate the teachings of McKenney wherein the controller is configured or programmed to end the automatic shore arrival control when the operator is positioned in a non-neutral position that differs from a neutral position. This would be done to further improve automatic control (navigation) of the vessel and maneuvering system during low speed maneuver such as docking (berthing) (see McKenney et al abstract and para 0010).  
With respect to claim 10, Akuzawa do not specifically teach wherein the controller is configured or programmed to end the automatic shore arrival control when the operator is positioned in the non-neutral position during the execution of the automatic shore arrival control. McKenney et al teaches wherein the controller is configured or programmed to end the automatic shore arrival control when the operator is positioned in the non-neutral position during the execution of the automatic shore arrival control (see at least [abstract], [0008], [0010], [0015], and [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Akuzawa to incorporate the teachings of McKenney wherein the controller is configured or programmed to end the automatic shore arrival control when the operator is positioned in the non-neutral position during the execution of the automatic shore arrival control. This would be done to further improve automatic control (navigation) of the vessel and maneuvering system during low speed maneuver such as docking (berthing) (see McKenney et al abstract and para 0010).  
With respect to claim 11, Akuzawa teaches wherein the operator outputs, to the controller, a throttle operation signal which indicates generation of the propulsion force when the operator is positioned in the non-neutral position (see at least [0061]).
With respect to claim 12, Akuzawa teaches a steering device that steers the boat body, wherein the controller is configured or programmed to continue the automatic shore arrival control even when the steering device is operated within a predetermined range including the neutral position during the execution of the automatic shore arrival control (see at least [0104], Akuzawa teaches when the output of the steering device (operator) reaches a predetermined value, the controller give priority to the output of the steering device to reflect the operator’s intention, as such this implicitly teach when the steering wheel changes below the predetermined value, the automatic berthing will not be interrupted).  
With respect to claim 17, Akuzawa teaches wherein the forward movement position corresponds to when a bucket of the propulsion device is positioned in a forward movement position (see at least [0061-0062] and [0067], Akuzawa teaches a drive position at which the dog clutch engages, when the dog clutch is positioned in the forward position rotation of the driveshaft is transmitted to the propeller shaft. The propeller is made to rotate in the direction for generation a propulsive force that drives the hull forward.), and the reverse movement position corresponds to when the bucket of the propulsion device is positioned in a reverse movement position (see at least [0061-0062] and [0067], Akuzawa teaches the dog clutch is positioned at the reverse drive position, the rotation of the driveshaft is transmitted to the propeller shaft via the reverse drive gear. The propeller is thus made to rotate in the direction of generating a propulsive force that drives the hull in reverse.).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Akuzawa (US20150089427) in view of McKenney et al (US20050229833) in view of Kaji et al (US20070073454).
With respect to claim 13, Akuzawa teaches a sensor for detecting a shore arrival location and a positional relationship between the shore arrival location and the boat body (see at least [0078], [0103], and [0124], Akuzawa teaches that the vessel is equipped with sensors (GNSS receiver and measuring instrument 73) in which detect the positional relationship of the berthing location and the vessel), and outputs environment information which indicates the shore arrival location and the positional relationship (see at least [0078], [0103], and [0124]); wherein the controller is configured or programmed to receive the environment information and to determine the shore arrival location as the target position based on the environment information (see at least [0078], [0103], and [0124]). However, Akuzawa as modified by McKenney do not specifically teach a sensor for detecting the shape of a shore arrival location and outputs information which indicates the shape of the shore arrival location. Kaji et al teaches a sensor for detecting the shape of a shore arrival location and outputs information which indicates the shape of the shore arrival location (see at least [0057-0078] and Figs. [4A-11A]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Akuzawa as modified by McKenney to incorporate the teachings of Kaji wherein, a sensor for detecting the shape of a shore arrival location and outputting information which indicates the shape of the shore arrival location. This would be done to improve safety of docking (berthing) of the vessel (see Kaji et al para 0008). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Akuzawa (US20150089427) in view of McKenney et al (US20050229833) in view of Koyano et al (US20180050772). 
With respect to claim 14, Akuzawa as modified by McKenney do not specifically teach a receiver that receives trailer position information that is transmitted from a trailer and indicates a current position of the trailer, or a sensor that detects the current position of the trailer and obtains the trailer position information; wherein the controller is configured or programmed to determine the trailer current position as the target position. Koyano teaches a receiver that receives trailer position information that is transmitted from a trailer and indicates a current position of the trailer, or a sensor that detects the current position of the trailer and obtains the trailer position information (see at least [0077] and [0080-0094]), wherein the controller is configured or programmed to determine the current position of the trailer as the target position (see at least [0077] and [0080-0094]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Akuzawa as modified by  McKenney to incorporate the teachings of Koyano wherein, a receiver that receives trailer position information that is transmitted from a trailer and indicates a current position of the trailer, or a sensor that detects the current position of the trailer and obtains the trailer position information; wherein the controller is configured or programmed to determine the trailer current position as the target position. This would be done to increase the convenience of a user during attachment of the craft (vessel) to the trailer (see Koyano para 0015). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Akuzawa (US20150089427) in view of McKenney et al (US20050229833) in view of Noffsinger et al (US20120277941).
With respect to claim 15, Akuzawa teaches a boat comprising (see at least [abstract]): a boat body (see at least [0051-0054] and [fig. 1]); a propulsion device disposed in the boat body and that generates a propulsion force to move the boat body (see at least [0052]); an operator that operates the propulsion device (see at least [0053-0058]); a sensing device that detects a distance between an object and the boat body (see at least [0078]); and a controller configured or programmed to execute an automatic shore arrival control to control the propulsion device so as to move the boat body toward a target position (see at least [0014], [0019], [0038], [0087], [0095], and [0096]); Though Akuzawa teaches interference with the automatic berthing mode when a lever of a remote control is operated, steering device changes, or joystick is operated during automatic berthing mode in which priority changes to reflect an operator’s intention to control the boat (see [0104]),  Akuzawa do not specifically teach wherein the controller is configured or programmed to end the automatic shore arrival control when the operator is positioned in a non-neutral position that differs from a neutral position and when the object is detected by the sensing device. Mckenney teach wherein the controller is configured or programmed to end the automatic shore arrival control when the operator is positioned in a non-neutral position that differs from a neutral position (see at least [abstract], [0008-0010], [0015], and [0039]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Akuzawa to incorporate the teachings of McKenney et al wherein the controller is configured or programmed to end the automatic shore arrival control when the operator is positioned in a non-neutral position that differs from a neutral position and when the object is detected by the sensing device. This would be done to further improve automatic control (navigation) of the vessel and maneuvering system during low speed maneuver such as docking (berthing) (see McKenney et al abstract and para 0010).  
Furthermore, Akuzawa as modified by McKenney do not specifically teach wherein the controller is configured or programmed to end the automatic shore arrival control when the object is detected by the sensing device. Noffsinger teaches wherein the controller is configured or programmed to end the automatic shore arrival control when the object is detected by the sensing device (see at least [0132], …from an automatic mode, the processor 216 may compare the measured position with the navigational data, such as an obstacle within the waterway 210 and/or a boundary of the waterway 210, for example. If the processor 216 determines that the measured position is within a predetermined threshold distance of the navigational data, the processor 216 switches from the automatic mode to a safety mode and transmits the emergency propulsion and direction commands to the respective propulsion system 228 and directional system 234, for example.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Akuzawa as modified by McKenney to incorporate the teachings of Noffsinger wherein the controller is configured or programmed to end the automatic shore arrival control when the object is detected by the sensing device. This would be done to improve control of a vessel traveling from a starting location to a final location and docking the vessel at the final location by taking into consideration factors such as fixed or moving obstacles (see Noffsinger para 0003-0004).  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Akuzawa (US20150089427) in view of McKenney et al (US20050229833) in view of Ito et al (US20170144740).
With respect to claim 16, Akuzawa teaches a boat comprising (see at least [abstract]): a boat body (see at least [0051-0054] and [fig. 1]); a propulsion device disposed in the boat body and that generates a propulsion force to move the boat body (see at least [0052]); an operator that operates the propulsion device (see at least [0053-0058]); a positional sensor that detects a current position of the boat body (see at least [0078]); and a controller configured or programmed to execute an automatic shore arrival control to control the propulsion device so as to move the boat body toward a target position (see at least [0014], [0019], [0038], [0087], [0095], and [0096]); Though Akuzawa teaches interference with the automatic berthing mode when a lever of a remote control is operated, steering device changes, or joystick is operated during automatic berthing mode in which priority changes to reflect an operator’s intention to control the boat (see [0104]). Akuzawa do not specifically teach wherein the controller is configured or programmed to end the automatic shore arrival control when the operator is positioned in a non-neutral position that differs from a neutral position. McKenney teaches wherein the controller is configured or programmed to end the automatic shore arrival control when the operator is positioned in a non-neutral position that differs from a neutral position. (see at least [abstract], [0008-0010], [0015], and [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Akuzawa to incorporate the teachings of McKenney wherein the controller is configured or programmed to end the automatic shore arrival control when the operator is positioned in a non-neutral position that differs from a neutral position. This would be done to further improve automatic control (navigation) of the vessel and maneuvering system during low speed maneuver such as docking (berthing) (see McKenney et al abstract and para 0010). 
Moreover, Akuzawa as modified by McKenney do not specifically teach wherein the controller is configured or programmed to end the automatic shore arrival control when the current position of the boat body has moved out of a predetermined area and the target position is within the predetermined area. 
Ito teaches wherein the controller is configured or programmed to end the automatic shore arrival control when the current position of the boat body has moved out of a predetermined area and the target position is within the predetermined area (see at least [0066], [0070], [0079], and [0081], Ito teaches performing cruise control for a specific area in which is predetermined and the boat body is presently located. Once the boat exists the specific area (predetermined location) the cruise control for the area ends and the velocity of the vehicle is returned to the initial velocity Vi.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Akuzawa as modified by Mckenney to incorporate the teachings of Ito wherein the controller is configured or programmed to end the automatic shore arrival control when the current position of the boat body has moved out of a predetermined area and the target position is within the predetermined area. This would be done to provide feedback control to a boat based on location of the boat in a specific region or entering a specific region and thus improving cruising (auto-control) of the boats speed (see Ito para 000-0008).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K./Examiner, Art Unit 3667     
/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667